          Case 3:20-cv-00261-CLB Document 69 Filed 07/30/21 Page 1 of 1




1                               UNITED STATES DISTRICT COURT

2                                     DISTRICT OF NEVADA

3      JASON MAHE,
4                                                       3:20-cv-0261-MMD-CLB
                                    Plaintiff,
5         v.
                                                        ORDER GRANTING MOTION
6      STATE OF NEVADA, et al.,                         TO EXTEND TIME
7
                                Defendants.
                                                        [ECF No. 67]
8

9
           Before the Court is Defendants’ motion for an extension of time to August 27, 2021
10
     to file a dispositive motion. (ECF No. 67.) Defendants cite the extensive discovery in this
11
     case as well as workload as grounds for the extension. (Id.) Plaintiff, through counsel, has
12
     opposed the motion alleging Defendants’ counsel is merely delaying this case and having
13
     difficultly with time management. (ECF No. 68.) No reply was filed.
14
           The Court finds that Defendants’ request for an extension of time is reasonable and
15
     not intended to cause delay. Therefore, Defendants’ motion for an extension of time to
16
     August 27, 2021 (ECF No. 67) is GRANTED.
17

18
             July 30, 2021
     DATE: __________________.
19

20
                                                 ______________________________________
21                                               UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

                                                    1
